Title: From James Madison to Thomas Jefferson, [9 March] 1812
From: Madison, James
To: Jefferson, Thomas


Dear Sir[9 March 1812]
As the Intelligencer will not publish the Message & documents just laid before Congs. for the present Mail, I send you a copy of the former. It is justified by the Documents, among which are the original credential & instructions from the Govr. of Canada, and an original dispatch from the Earl of Liverpool to him approving the conduct of the Secret Agent. This discovery, or rather formal proof of the Co-operation between the Eastern Junto, & the B. Cabinet will, it is to be hoped, not only prevent future evils from that source, but extract good out of the past.
